  Case 1:19-cr-00286-AMD Document 59 Filed 04/20/20 Page 1 of 1 PageID #: 498



GREENBERG TRIAL LA WYERS
ATTORNEYS AT LAW                                           53 WEST JACKSON BOULEVARD, SUITE 1260
                                                                          CHICAGO, ILLINOIS 60604
                                                                                        (312) 879-9500
                                                                                   Fax: (312) 650-8244
                                                                             Steve@GreenbergCD.com




                                                                  April 20, 2020


     Honorable Ann M. Donnelly
     United States District Court
     Eastern District of New York
     225 Cadman Plaza East
     Brooklyn, New York 11201



                    Re:     United States v. Robert Kelly, 19-286 {S-l)(AMD)



     Dear Judge Donnelly:

            I was advised last night that one inmate on Mr. Kelly's floor had tested positive for
     Covid 19 and been taken to the hospital. I reached out to the correctional center this
     morning to verify this information but as of yet have not heard back. But the Director of
     the Federal Defender's Office for the NDIL did send an email this morning advising that
     "The MCC is in the midst of a serious outbreak". I wanted to bring this additional
     information to the Court's attention at the soon as practical moment.

                                                          Respectfully submitted,


                                                     -?P/
                                                       ' Steven A. Greenberg
